Name: Commission Regulation (EEC) No 1616/82 of 23 June 1982 amending Regulation (EEC) No 2083/80 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6 . 82 Official Journal of the European Communities No L 180/21 COMMISSION REGULATION (EEC) No 1616/82 of 23 June 1982 amending Regulation (EEC) No 2083/80 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof 1 . The text of the first indent of the second subpara ­ graph of Article 1 ( 1 ) is replaced by the following text : '  an annual turnover of one million ECU ; however, in respect of Greece, this amount shall be 500 000 ECU,'. 2 . In Article 2 (2), the wording . . situated in the Mezzogiorno and in areas covered . . .' is replaced by the wording ' . . . situated in the Mezzogiorno, the Greek islands and in the areas covered . . .'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof ('), as last amended by Regulation (EEC) No 3086/81 (2), and in particular the second indent of Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 2083/80 (3) determines the minimum volume of production, of turnover or of land under cultivation and the minimum number of members of producer groups and their associations ; whereas, with the exten ­ sion of the field of application of Regulation (EEC) No 1360/78 to cover Greece, further requirements must be added ; Whereas most farms in Greece are small and frag ­ mented, and engaged in mixed farming ; whereas the minimum thresholds for the operation of the producer groups should therefore be fixed at a relatively low level ; whereas, with a view to ensuring that the associ ­ ations are of sufficient economic size, a minimum number of member groups should be fixed ; Whereas, under Regulation (EEC, Euratom) No 3308/80 (4), the Council decided to introduce the ECU to supersede the European unit of account in Commu ­ nity instruments with effect from 1 January 1981 ; whereas appropriate measures should be taken accor ­ dingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, 3 . The following subparagraph is added to Article 3 : 'With regard to Greece, and notwithstanding the preceding provisions of this Article, the associations must be made up of the minimum number of recognized producer groups fixed in the Annex under II . With regard to products other than those listed in the Annex, the associations must be made up of at least three recognized groups .' 4 . In the Annex : (a) under the title 'Annex , the following line is inserted : ' I. Producer groups in France, Italy and Belgium' ; (b) with regard to the products falling within heading No 04.06, Chapter 6 , subheading 12.01 B and heading No 12.07 of the Common Customs Tariff, the abbreviation 'EUA' in the column 'Volume of production or turnover' is replaced throughout by 'ECU' ; (c) the table annexed to this Regulation concerning Greece is inserted before the footnotes . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2083/80 is hereby amended as follows : Article 2 (') OJ No L 166, 23 . 6 . 1978 , p . 1 . (2) OJ No L 310, 30 . 10 . 1981 , p . 3 . 0 OJ No L 203, 5 . 8 . 1980, p. 5 . (4) OJ No L 345, 20 . 12 . 1980, p . 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 180/22 Official Journal of the European Communities 24. 6 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1982. For the Commission Poul DALSAGER Member of the Commission 24. 6 . 82 Official Journal of the European Communities No L 180/23 ANNEX 'II . Producer groups and associations thereof in Greece CCT heading No Product Volume of production Minimum number of members for or turnover of groups groups associations 01.02 and ex 02.01 A II Bovine animals (live or slaughtered) (') 500 units 50 10 ex 01.03 and ex 02.01 III Swine (') and pigmeat 1 0 000 head 20 10 01.04 and ex 02.01 A Sheep and goats (') (live or slaughtered) 3 000 head 50 10 01.05 B I , 02.02, 01.06 and ex 02.04 Table fowls , other poultry and domestic rabbits (live or slaughtered) (2) 200 000 head 20 3 04.05 A Eggs (2) 60 000 laying hens 20 3 ex 04.01 Milk , cheese and curds : (a) of cows (3) (b) of buffaloes (3) (c) of sheep or goats (3) 1 000 tonnes 500 tonnes 50 50 10 10 04.06 Natural honey (*) 12 000 ECU 20 5 Chapter 6 Live trees and other plants, bulbs, roots and the like 200 000 ECU 20 5 Cut flowers and ornamental foliage 100 000 ECU 30 5 07.01 A Potatoes (*) : (a) Ware (b) New 2 000 tonnes 1 000 tonnes 50 50 5 5 08.01 B, C, D Tropical fruit (bananas) 10 ha 30 3 10.01 A 10.01 B 10.05 10.06 Cereals (6) : (a) Common wheat (b) Durum wheat (c ) Maize (d) Rice 2 000 tonnes 1 000 tonnes 1 000 tonnes 500 tonnes 100 50 50 30 10 10 10 5 12.01 B Oil seeds 20 000 ECU 40 5 12.07 Plants used primarily in perfumery, phar ­ macy, etc. 30 000 ECU 10 5 1 5.07 A Olives for oil (as oil ) 50 tonnes 100 10 ex 22.05 Wine grapes for : (a) Table wine (as wine) (b) Quality wines psr 10 000 hi 30 % of total of the quality wines psr area 100 30 % of producers in quality wines psr area 10 10 24.01 Tobacco 60 tonnes 50 10'